DETAILED ACTION
This is response to Application 16/791,365 filed on 02/14/2020 in which claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (US 2021/0045092 A1) in view of Hasegawa et al. (US 2020/0252254 A1).

1.    Regarding claim 1, Gotoh teaches a method performed by a terminal in a communication system (Figures 3 and 5 Paragraph [0023] uplink radio communication), the method comprising:
Paragraph [0042] base station indicates maximum number of symbols for DMRS through the RRC);
receiving, from the base station, downlink control information for transmitting uplink data, the downlink control information including information on DMRS and resource allocation information for the uplink data (Paragraph [0042] [0066] [0067]and [0139] DCI indicates information; single symbol DMRS and double symbol DMRS; different locations are used;).
Gotoh does not explicitly disclose identifying a number of at least one DMRS symbol and respective position of the at least one DMRS symbol based on the information on DMRS and resource allocation information; and transmitting, to the base station, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol.
Hasegawa teaches identifying a number of at least one DMRS symbol and respective position of the at least one DMRS symbol based on the information on DMRS and resource allocation information; and transmitting, to the base station, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol (Hasegawa Paragraph [0010], [0072] and [0090] determine whether or not to arrange a 1 OFDM symbol or 2 OFDM symbol containing a  reference signal at a position; multiplex reference signal to data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide identifying a number of at least one DMRS symbol and respective position of the at least one DMRS symbol based on 

2.    Regarding claim 5, Gotoh teaches a method performed by a base station in a communication system (Figures 3 and 5 Paragraph [0023] uplink radio communication), the method comprising:
transmitting, to a terminal, demodulation reference signal (DMRS) configuration information using higher layer signaling (Paragraph [0042] base station indicates maximum number of symbols for DMRS through the RRC);;
transmitting, to the terminal, downlink control information for transmitting the uplink data, the downlink control information including the information on the DMRS and resource allocation information for the uplink data (Paragraph [0042] [0066] [0067]and [0139] DCI indicates information; single symbol DMRS and double symbol DMRS; different locations are used).
Gotoh does not explicitly disclose identifying information on DMRS based on a number of at least one DMRS symbol, respective position of the at least one DMRS symbol and a resource for receiving uplink data ; and receiving, from the terminal, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol.
Hasegawa teaches identifying information on DMRS based on a number of at least one DMRS symbol, respective position of the at least one DMRS symbol and a 
(Hasegawa Paragraph [0010], [0072] and [0090] determine whether or not to arrange a 1 OFDM symbol or 2 OFDM symbol containing a  reference signal at a position; multiplex reference signal to data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide identifying information on DMRS based on a number of at least one DMRS symbol, respective position of the at least one DMRS symbol and a resource for receiving uplink data ; and receiving, from the terminal, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol as taught by Hasegawa in the system of Gotoh for improved system throughput and suppressing an increase in control information see Paragraph [0011] of Hasegawa. 

3.    Regarding claim 9, Gotoh teaches a terminal (Figure 5) in a communication system, the terminal comprising:
a transceiver; and
at least one processor configured to:
receive, from a base station via the transceiver, demodulation reference signal (DMRS) configuration information using higher layer signaling (Paragraph [0042] base station indicates maximum number of symbols for DMRS through the RRC);
receive, from the base station via the transceiver, downlink control information for transmitting uplink data, the downlink control information including information on DMRS and resource allocation information for the uplink data (Paragraph [0042] [0066] [0067]and [0139] DCI indicates information; single symbol DMRS and double symbol DMRS; different locations are used;).
Gotoh does not explicitly disclose identify a number of at least one DMRS symbol and respective position of the at least one DMRS symbol based on the information on DMRS and resource allocation information; and transmit, to the base station via the transceiver, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol.
Hasegawa teaches identify a number of at least one DMRS symbol and respective position of the at least one DMRS symbol based on the information on DMRS and resource allocation information; and transmit, to the base station via the transceiver, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol (Hasegawa Paragraph [0010], [0072] and [0090] determine whether or not to arrange a 1 OFDM symbol or 2 OFDM symbol containing a  reference signal at a position; multiplex reference signal to data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide identify a number of at least one DMRS symbol and respective position of the at least one DMRS symbol based on the information on DMRS and resource allocation information; and transmit, to the base station via the transceiver, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol as taught by Hasegawa in the system of Gotoh for improved system throughput and suppressing an increase in control information see Paragraph [0011] of Hasegawa. 

Regarding claim 13, Gotoh teaches a base station in a communication system (Figure 3), the base station comprising: a transceiver; and
at least one processor configured to:
transmit, to a terminal via the transceiver, demodulation reference signal (DMRS) configuration information using higher layer signaling (Paragraph [0042] base station indicates maximum number of symbols for DMRS through the RRC);
transmit, to the terminal via the transceiver, downlink control information for transmitting uplink data, the downlink control information including information on DMRS and resource allocation information for the uplink data (Paragraph [0042] [0066] [0067]and [0139] DCI indicates information; single symbol DMRS and double symbol DMRS; different locations are used;).
Gotoh does not explicitly disclose identify information on DMRS based on a number of at least one DMRS symbol, respective position of the at least one DMRS symbol and a resource for receiving uplink data, and receive, from the terminal via the transceiver, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol.
Hasegawa teaches identify information on DMRS based on a number of at least one DMRS symbol, respective position of the at least one DMRS symbol  and a resource for receiving uplink data, and receive, from the terminal via the transceiver, the uplink data and the DMRS based on the identified respective position of the at least one DMRS symbol (Hasegawa Paragraph [0010], [0072] and [0090] determine whether or not to arrange a 1 OFDM symbol or 2 OFDM symbol containing a  reference signal at a position; multiplex reference signal to data).


5.    Regarding claims 2, 6, 10, and 14, Gotoh in view of Hasegawa teaches wherein the number of at least one DMRS symbol and the respective position of the at least one DMRS symbol is further identified based on at least one of a mapping type of a physical uplink shared channel (PUSCH), frequency hopping configuration of the PUSCH, or a pattern of the DMRS (Gotoh, Paragraph [0042] [0066] [0067]and [0139] single symbol DMRS and double symbol DMRS; different locations are used; configuration for DMRS symbol addition).

6.    Regarding claims 3, 7, 11, and 15, Gotoh in view of Hasegawa teaches further comprising: receiving, from the base station, information indicating that a change in a number of DMRS symbols is enabled (Gotoh, Paragraph [0042] [0066] [0067]and [0139] single symbol DMRS and double symbol DMRS; different locations are used; configuration for DMRS).

Regarding claims 4, 8, 12 and 16, Gotoh in view of Hasegawa teaches further comprising: receiving, from the base station, information indicating that the change in the number of DMRS symbols is disabled; and identifying the number of at least one DMRS symbol and the respective position of the at least one DMRS symbol based on the DMRS configuration information (Gotoh, Paragraph [0042] [0066] [0067]and [0139] single symbol DMRS and double symbol DMRS; different locations are used; configuration for DMRS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANE L LO/Primary Examiner, Art Unit 2466